Citation Nr: 1548756	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic respiratory infections, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hearing loss, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic ear infections, to include otitis media and otitis externa, as due to herbicide exposure.

4.  Entitlement to service connection for sinusitis, to include as due to herbicide exposure.

5.  Entitlement to service connection for nasal polyps, to include as due to herbicide exposure.

6.  Entitlement to service connection for recurrent bacterial skin infections, to include staph and Methicillin-resistant Staphylococcus aureus (MRSA), as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2015.  A transcript of the hearing is of record.   

The Veteran submitted additional evidence pertinent to the claims on appeal at the August 2015 hearing.  The evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the claims on the merits. 
The issues of entitlement to service connection for hearing loss, chronic ear infections, sinusitis, nasal polyps, and recurrent bacterial skin infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a chronic disability manifested by respiratory infections. 


CONCLUSION OF LAW

A chronic disability manifested by respiratory infections was not incurred or aggravated due to active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for chronic respiratory infections as the condition was incurred due to herbicide exposure during active service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

After review of the evidence, the Board finds that the Veteran does not have a disability manifested by chronic respiratory infections.  Service and post-service treatment records are negative for any complaints or treatment for a respiratory infection and none of the Veteran's physicians have diagnosed the condition.  
The Board has also considered the statements from the Veteran that he has chronic respiratory infections.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has never provided a statement specifically describing the symptoms he currently experiences.  Although he testified during the August 2015 hearing that he experienced respiratory infections, he has never provided a description of the claimed condition.  The Veteran is competent to report symptoms he experiences, but in this case, the record does not contain more than the vaguest lay evidence in support of the claim.  

Thus, the weight of the evidence is against a finding of a current disability manifested by chronic respiratory infections.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim for service connection for chronic respiratory infections and it is denied.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service records are not available for inclusion in the claims file.  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In August 2008, the Veteran was notified that his original claims file could not be located and VA was working to rebuild his file.  He was requested to submit any evidence in his possession, including copies of his service treatment records.  In response, the Veteran provided VA with copies of his enlistment and separation examination reports, as well as some other service treatment records.  In November 2008, the AOJ issued a memorandum finding that the Veteran's complete service treatment records were not available for procurement.  Requests were made to the VA Records Management Center (RMC) and the National Personnel Records Center (NPRC), but no records were located.  The memorandum also determined that the Veteran's branch of service and service dates indicated that his records would be held by the NPRC.  The Board finds that VA has made all possible efforts to obtain the Veteran's service treatment records and all available records are included in the claims file. 

The record contains records of VA and private treatment.  The Veteran was not provided a VA examination or medical opinion in response to his claim, but as discussed above, there is no competent evidence that the Veteran has a current disability or signs and symptoms of a disability.  38 U.S.C.A. § 5103A(d) (West 2002).  The Veteran has reported experiencing chronic respiratory infections, but he has not provided any statements describing the symptoms he experiences.  Service and post-service medical records are also negative for complaints or treatment of the claimed respiratory infections.  A VA examination is therefore not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for chronic respiratory infections, to include as due to herbicide exposure, is denied. 


REMAND

The Veteran contends that service connection is warranted for multiple disabilities of the ears, sinuses, and skin as they were incurred due to herbicide and noise exposure during active service.  He specifically contends that his exposure to herbicides weakened his immune system and led to a history of recurrent infections in various parts of his body.  In support of his claim, the Veteran submitted copies of several internet articles and studies indicating that exposure to herbicides can have long-term effects on the immune system.  The evidence also indicates that the Veteran served in Vietnam as part of a construction engineer battalion and likely experienced some amount of associated noise exposure.  Therefore, he should be provided VA examinations and medical opinions to determine the nature and severity of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's treatment records from the Augusta VA Medical Center (VAMC) from February 2009 to the present.  All records obtained pursuant to this request must be associated with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hearing loss and ear infections.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether the Veteran's claimed hearing loss meets the criteria for a hearing loss disability for VA purposes.  If a hearing loss disability is identified, the examiner should determine if it and the claimed ear infections were more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), incurred in or aggravated by any incident of active duty service, to include noise exposure and/or the Veteran's presumed exposure to herbicides.

The appellant contends that his presumed exposure to herbicides weakened his immune system leading to the claimed recurrent infections.  He has submitted several internet articles indicating a possible relationship between herbicide exposure and immunity deficits.  The examiner must review these articles before issuing a medical opinion and the opinion must include a full rationale, i.e. explanation.  

3.   Schedule the Veteran for a VA examination(s) to determine the nature and etiology of the claimed sinusitis, nasal, and bacterial infection disabilities.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether any diagnosed sinusitis, nasal, and bacterial infection disabilities (including chronic staph and MSRA infections) are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's presumed herbicide exposure.  

The appellant contends that his presumed exposure to herbicides weakened his immune system leading to the claimed recurrent infections.  He has submitted several internet articles indicating a possible relationship between herbicide exposure and immunity deficits.  The examiner must review these articles before issuing a medical opinion and the opinion must include a full rationale, i.e. explanation.  

4.  Then, readjudicate the claims on appeal with consideration of all evidence added to the claims file, including the examination reports.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


